Citation Nr: 0123935	
Decision Date: 10/02/01    Archive Date: 10/09/01	

DOCKET NO.  99-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an annual clothing allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 1991 & Supp. 2001).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The evidence does not demonstrate that, due to a 
service-connected disability, the veteran wears or uses a 
prosthesis or orthopedic appliance which tends to wear out or 
tear his clothing.  

2.  The evidence does not demonstrate that, due to a 
service-connected skin disorder, the veteran uses medication 
which causes irreparable damage to his outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
under 38 U.S.C.A. § 1162 have not been met.  38 U.S.C.A. 
§ 1162 (West 1991 & Supp. 2001); 38 C.F.R. § 3.810 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's application for an annual 
clothing allowance, service connection had been established 
for post-traumatic seizure disorder (evaluated as 100 percent 
disabling), and left ear hearing loss (evaluated as 
noncompensably disabling).  

In early April 1998, the veteran submitted VA Form 21-8678, 
Application for Annual Clothing Allowance, in which he 
indicated "Dilantin, phenobarbitol" as the disability 
requiring use of an appliance or medication.  No particular 
appliance or medication was specified.  However, in previous 
correspondence, the veteran indicated that, as a result of 
his service-connected seizure disorder, he suffered a loss of 
bladder and/or bowel control, resulting in damage to his 
undergarments, pants, socks, and shoes.  

In April 1998, the veteran's application for a clothing 
allowance was denied by means of VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, on which a VA 
outpatient clinic chief checked a box indicating that "the 
records for this veteran do not establish that, because of a 
service-connected disability, he wears or uses a prosthetic 
or orthopedic appliance which tends to wear out clothing, or 
that, because of a service-connected skin condition, he uses 
a medication that causes irreparable damage to his outer 
garments."  

During the course of a hearing before the undersigned member 
of the Board in June 2001, the veteran essentially reiterated 
his prior arguments, asserting that, as a result of his 
service-connected seizure disorder, he suffered a loss of 
bowel and bladder control, resulting in significant damage to 
his undergarments, pants, socks, and shoes.  According to the 
veteran, damage to his shoes, pants, and underwear 
approximated $1,300 per year.  See Transcript, pp. 1-8.

Analysis

The provisions of 38 U.S.C.A. § 1162 (West 1991 & Supp. 2001) 
which govern the payment of clothing allowances by the VA 
stipulate that such allowances shall be paid on a yearly 
basis to a veteran who, due to a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance which the Secretary determines tends to wear out or 
tear the veteran's clothing, or who uses medication which a 
physician has prescribed for a skin disability which is due 
to a service-connected disability, and which the Secretary 
determines results in irreparable damage to the veteran's 
outer garments.  See also 38 C.F.R. § 3.810 (2000).  

In the present case, the record does not demonstrate, nor has 
the veteran alleged, that his clothing tends to wear out or 
tear as a result of the use of a prosthesis or an orthopedic 
appliance.  Rather, the veteran's argument is premised upon 
the notion that, due to complications associated with his 
service-connected seizure disorder (i.e., incontinence and/or 
loss of bowel control), he has incurred various clothing 
expenses which should be reimbursed by the VA.  

In that regard, and as noted above, there currently exists no 
allegation that the veteran wears or uses a prosthesis or 
orthopedic appliance which wears or tears his clothing.  Nor 
is there evidence that the veteran has received medication 
from a physician for a service-connected skin disorder which 
causes irreparable damage to his outer garments.  In point of 
fact, the current law and regulations make no provision for a 
clothing allowance based on medication prescribed for a 
service-connected seizure disorder.  Under such 
circumstances, the veteran's claim for an annual clothing 
allowance must be denied.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a 
well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In the present case, the record reflects that the appellant 
has been informed of the requirements for establishing 
entitlement to an annual clothing allowance under the 
provisions of 38 U.S.C.A. § 1162.  The appellant has not 
identified any additional evidence to support his claim.  
Consequently, his claim must be denied.


ORDER

An annual clothing allowance under the provisions of 
38 U.S.C.A. § 1162 (West 1991 & Supp. 2001) is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

